B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)

                                   UNITED STATES BANKRUPTCY COURT
       EASTERN
 _______________________________________                 MICHIGAN
                                         District of ___________________________________________

                                                                                        18-46259-mbm
In re __________________________________________
        LAN THI PHAM                                                           Case No. _____________________
                                  Debtor
                                                                                            7
                                                                               Chapter ______________


                                           SUBPOENA FOR RULE 2004 EXAMINATION

To: ________________________________________________________________________________________
    HIEP NGUYEN
                                 (Name of person to whom the subpoena is directed)


   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
PLACE                                                                                                DATE AND TIME
               CLAYSON, SCHNEIDER & MILLER P.C.
                                                                                                     August 22, 2019 @ 10:00 a.m.
               645 GRISWOLD ST., SUITE 3900                                                           February 7, 2019 at 1:00 P.M.
               DETROIT, MI 48226



                                                       Electronic Recording and/or Court Report
The examination will be recorded by this method: ___________________________________________________________

    Production: You, or your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
Any and all information concerning the transfer of Lan Pro Nails and Lan Pro Nails II, as well as any and all documents January
                                                                                                                              January1, 1, 2016-
                                                                                                                                        2015-
present establishing the assets and liabilities of these companies, specifically including balance sheets, income statements, cashflow
statements, tax returns (with all schedules and attachments)., to the extent not already provided


        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.
       7/17/19
          1/8/2019
Date: _____________
                                 CLERK OF COURT

                                                                              OR
                                 ________________________                             /s/ Peter F. Schneider
                                                                                     ________________________
                                 Signature of Clerk or Deputy Clerk                        Attorney’s signature


The name, address, email address, and telephone number of the attorney representing (name of party)
____________________________
Trustee Wendy Turner Lewis         , who issues or requests this subpoena, are:

Peter F. Schneider, 645 Griswold St., Suite 3900, Detroit, MI 48226, pete@detlegal.com, (313) 237-0850 ext. 4.


                                 Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

              18-46259-mbm               Doc 40        Filed 07/17/19          Entered 07/17/19 11:11:40                Page 1 of 4
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
                                                                     HIEP NGUYEN
I received this subpoena for (name of individual and title, if any): ______________________________________________
             7/17/19
on (date) 1/8/2019
          __________ .

                                                                              HIEP NGUYEN, at 49582 DECKER DR.,
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
SHELBY TOWNSHIP, MI 48317
___________________________________________________________________________________________________
                                                     1/8/2019
                                                           7/17/19
__________________________________ on (date) ___________________           ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
           7/17/19
      1/8/2019
Date: _______________
                                                                         /s/ Peter F. Schneider
                                                                         ________________________________________________
                                                                                                Server’s signature

                                                                         Peter F. Schneider, Attorney for Trustee
                                                                         ________________________________________________
                                                                                              Printed name and title
                                                                         645 Griswold St., Suite 3900
                                                                         Detroit, MI 48226
                                                                         ________________________________________________
                                                                                                 Server’s address


Additional information concerning attempted service, etc.:




              18-46259-mbm               Doc 40         Filed 07/17/19   Entered 07/17/19 11:11:40            Page 2 of 4
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)


               18-46259-mbm                  Doc 40          Filed 07/17/19          Entered 07/17/19 11:11:40                     Page 3 of 4
                UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
 In the Matter of:                        In Bankruptcy:

 LAN THI PHAM                                         Case No. 18-46259-mbm
                                                      Chapter 7
                                                      Hon. Marci B. McIvor
       Debtor


                ORDER AUTHORIZING ISSUANCE
           OF SUBPOENAS UNDER FED. R. BANKR. P. 2004

       Trustee Wendy Turner Lewis, having filed a Motion for Authority to

 Issue Subpoenas under Fed. R. Bankr. P. 2004, and the Court being duly

 advised in the premises, now finds that the relief prayed for should be

 GRANTED.

       IT IS HEREBY ORDERED that the Trustee is authorized to issue

 subpoenas to Hiep Nguyen, Kate Mai, and David Huynh as outlined in the

 Trustee’s motion.

 Signed on January 04, 2019




18-46259-mbm        36
                Doc 40          01/04/19
                          Filed 07/17/19           01/04/19 11:11:40
                                           Entered 07/17/19 14:33:22        1 of 4
                                                                       Page 4    1
